Citation Nr: 1243863	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington



THE ISSUE

Entitlement to service connection for residuals of shingles, to include as secondary to service-connected generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to September 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Seattle, Washington.

The Veteran did not request a hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Veteran's residuals of shingles were not causally or etiologically related to any disease, injury or incident during service, and were not caused or aggravated by his service-connected generalized anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for residuals of shingles, to include as secondary to service-connected generalized anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for Residuals of Shingles

The Veteran contends that service connection for residuals of shingles, to include as secondary to service-connected generalized anxiety disorder, is warranted.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that:  (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Regarding the Veteran's assertions surrounding his claimed disability, the Board notes that he is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2). 

Lay statements could, in certain circumstances, constitute competent nexus evidence.  See Davidson, 581 F.3d at 1316.  The claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins; the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran contends that he is suffering from the residuals of shingles, which he claims are both directly related to service and secondarily related to his service-connected generalized anxiety disorder.  In the Veteran's June 2010 fee-based examination, the examiner found the Veteran had post-herpetic neuralgia which developed as a complication from shingles eight years prior.  The post-herpetic neuralgia, a residual condition from the Veteran's shingles, causes him chronic pain.  Therefore, a current disability exists.

With regard to the claim for direct service connection, there is no evidence of an in-service incurrence or aggravation of shingles or any skin or immune system condition.  The Veteran's service treatment records (STRs) do not contain any reference to shingles, skin conditions or immune system conditions.   There are no allegations from the Veteran that he suffered from shingles or any skin or immune system conditions while in-service.  There is no evidence associated with the claims file that shows shingles or any related condition in-service or in-service treatment for any such issues.  Therefore, shingles was not shown to have been incurred in-service and the Veteran's claim for direct service connection for residuals of shingles must fail.  See Shedden, 381 F.3d at 1167.

With respect to the Veteran's claim for residuals of shingles, as secondary to service-connected generalized anxiety disorder, there is no competent evidence of record showing a nexus between the in-service generalized anxiety disorder and the post-service shingles.  The medical evidence does not include an opinion suggesting that the Veteran's shingles is related to any injury or incident in service.  The Board acknowledges the Veteran's lay statements that he is suffering from residuals of shingles, as secondary to his generalized anxiety disorder.  It is unclear from the records as to how the Veteran contracted shingles.  In this case, the Board finds that the Veteran is not competent to diagnose a nexus between the current residuals of his shingles and his service-connected generalized anxiety disorder.  He is competent to identify and explain the symptoms that he observes and experiences, but proving a nexus between the residuals of shingles and service-connected generalized anxiety disorder requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  As such, the Board finds the Veteran's statements regarding a nexus between his current residuals of shingles and his service-connected generalized anxiety disorder to be of little probative value as he is not competent to opine on such a complex medical question.

In summary, the Board has considered the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show the Veteran contracted shingles in service nor does it show a nexus between the current residuals of shingles and the service-connected generalized anxiety disorder, to include secondary aggravation.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for residuals of shingles, to include as secondary to service-connected generalized anxiety disorder, is denied.  See 38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Appropriate notice for both the direct and secondary claims was provided to the Veteran in a September 2010 letter.

The Veteran's STRs and some private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There were private treatment records from one doctor that were unable to be obtained after two attempts and the Veteran was properly notified about this issue.  Id.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Id.  

VA did not obtain a medical examination or opinion with respect to the Veteran's claim for service connection on a direct basis.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  An examination is considered necessary if the record contains competent evidence that:  (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

In this case, VA was not required to obtain a medical examination with respect to the residuals of shingles because the record does not contain any competent evidence that the Veteran's residuals of shingles may be associated with his military service or with a service-connected disability.  Rather, the only evidence presented related to his service was the Veteran's own "conclusory generalized statement" that his residuals of shingles was somehow related to his service-connected generalized anxiety disorder.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  This is insufficient to trigger VA's duty to provide a medical examination.  Id. at 1278-79.  The Waters Court noted that since all veterans could make bare assertions that a service connected illness caused their current medical problems, requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."   Id. at 1278.  The Federal Circuit "reject[ed]" the "theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Id. at 1278-79.  

For the reasons set forth above, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 


ORDER

Entitlement to service connection for residuals of shingles, to include as secondary to service-connected generalized anxiety disorder, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


